

116 HRES 1205 IH: Expressing support for the designation of October 28 as “Oxi Day” to commemorate the anniversary of Greek Prime Minister Ioannis Metaxas’ answer of “Oxi!” or “No!” to surrender to the Axis forces, inflicting a fatal wound that helped save democracy for the world.
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1205IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Pappas (for himself, Mr. Woodall, Mr. Sarbanes, Ms. Titus, and Mr. Bilirakis) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of October 28 as Oxi Day to commemorate the anniversary of Greek Prime Minister Ioannis Metaxas’ answer of Oxi! or No! to surrender to the Axis forces, inflicting a fatal wound that helped save democracy for the world.Whereas the National Fascist Party, headed by Benito Mussolini, imposed totalitarian rule over Italy from 1922 to 1943;Whereas Fascist Italy, in alliance with Nazi Germany, formed the Axis forces and sought to promote fascist and racist policies throughout Europe in the World War II era;Whereas, on October 28, 1940, the Italian dictator Benito Mussolini delivered a 3 a.m. ultimatum to Greek Prime Minister Ioannis Metaxas, demanding he allow Axis forces to enter Greece or face war;Whereas Prime Minister Metaxas answered the Axis force’s request for surrender with one word: Oxi! or No!;Whereas Italian troops attacked the Greek border hours later, marking the beginning of Greece’s involvement in World War II;Whereas that same morning, thousands of Greek citizens took to the streets, chanting Oxi!, in honor of Prime Minister Metaxas’ refusal to relent to fascism;Whereas after the world watched the Axis forces overwhelm 15 countries in less than a year, Greece became the first to repel the Axis invasion, leading United States President Franklin Roosevelt to say, When the entire world had lost all hope, the Greek people dared to question the invincibility of the German monster, raising against it in the proud spirit of freedom;Whereas British Prime Minister Winston Churchill observed of the Greek people’s courageous actions, Hence we will not say that Greeks fight like heroes, but that heroes fight like Greeks;Whereas Nazi forces had to delay their invasion of Russia to intervene in the Greco-Italian War to ensure the ultimate surrender of Greece and the Greek people’s spirited resistance;Whereas this delay caused the Nazi regime to face a brutal Russian winter which hindered their advance and ultimately led to their eventual defeat;Whereas the Greek people’s bravery changed the trajectory of the war, leading Hitler’s Field Marshal and Chief of Staff Wilhelm Keitel to say, The Greeks delayed by two or more vital months the German attack against Russia; if we did not have this long delay, the outcome of the war would have been different;Whereas Prime Minister Churchill concluded that if there had not been the virtue and courage of the Greeks, we do not know which the outcome of World War II would have been;Whereas this was a consequential victory for freedom and democracy in the modern world and, at the time, an act that inspired and gave hope to the free world;Whereas, since 1942, Oxi Day has been celebrated in Greece and Cyprus on October 28, commemorating Greece’s refusal to submit to fascism; andWhereas October 28, 2020, would be an appropriate date to designate as Oxi Day: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Oxi Day in commemoration of Greece’s refusal to submit to the Axis Powers during World War II, noting that this resistance likely led to the ultimate defeat of Nazi Germany; and(2)encourages the people of the United States to support and participate in appropriate ceremonies, programs, and other activities in observance of such a day of remembrance.